Citation Nr: 1041946	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-33 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1953 to September 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in part, denied service connection for bilateral 
hearing loss.


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically related 
to active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by military service, and is not presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in July 2007 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received full 
notice regarding his claims for service connection.

The Veteran's service treatment records, VA treatment records, VA 
authorized examination report, and lay statements have been 
associated with the claims file.  The Board notes that the 
Veteran identified potential outstanding VA treatment records in 
an August 2007 statement.  However, review of the VA treatment 
records already associated with the claims file indicate that the 
Veteran first sought treatment for hearing loss in 2007.  
Therefore, it is unlikely that the records identified by the 
Veteran, which cover the period from 1997 to 2003, would have any 
significant probative value with respect to his current claim.  

The Board specifically notes that the Veteran was afforded a VA 
examination with respect to his hearing loss claim.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims file; contains a description of the 
history of the disabilities at issue; documents and considers the 
relevant medical facts and principles; and provides an opinion as 
to the etiology of the Veteran's hearing loss.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, a veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to hearing loss.  On examinations 
in August 1953, January 1957, November 1962, and September 1968, 
the Veteran scored 15/15 on whispered voice testing.  Puretone 
thresholds were not recorded.  Notably, in May 1965, the Veteran 
was knocked out during a softball game when the ball struck his 
head.  He reportedly lost consciousness for about 10 minutes, and 
was diagnosed with a concussion.  However, no hearing loss was 
reported secondary to that incident.  On the Veteran's separation 
examination in September 1973, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
15
15
10
10
20

The Veteran underwent a VA examination in October 2007.  The 
Veteran reported military noise exposure from weapons training, 
ship noises, and service as a medic in Vietnam.  The Veteran 
worked as a police officer after service, and his occupational 
noise exposure included weapons training with handguns and 
shotguns.  He also reported recreational noise exposure from a 
woodshop.  The examiner also noted the Veteran's head injury 
during service, and that his medical history was otherwise 
negative for any ototoxic drugs, ear disease or trauma, or 
familial hearing loss.  On examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
60
65
LEFT
40
40
55
60
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 percent in the left ear.  The 
external ear canals were unremarkable, and there were no clinical 
signs of middle ear dysfunction.  The examiner diagnosed 
bilateral sensorineural hearing loss, but concluded that it was 
less likely than not that the Veteran's hearing impairment was a 
consequence of acoustic trauma in service.  The examiner based 
this opinion on the Veteran's clinically normal puretone 
thresholds at separation, as well as his age, general health, and 
familial factors.

VA treatment records show the Veteran was fitted with hearing 
aids in December 2007 and January 2008.

In his February 2008 notice of disagreement, the Veteran 
indicated his belief that his hearing loss was the result of 
exposure to engine and gun noise in service, as well as being 
struck with a softball during service.

Based on the evidence of record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  The 
Veteran is currently diagnosed with bilateral hearing loss.  
However, the weight of the evidence is against a finding that 
such hearing loss is etiologically related to service.  The VA 
examiner in this case concluded that it was less likely than not 
that current hearing loss was related to military noise exposure, 
and were more likely related to the Veteran's age, health, and 
familial factors.  There is no other competent medical evidence 
that refutes the VA examiner's opinion or otherwise suggests that 
current hearing loss is related to noise exposure in service.

The Board has considered the Veteran's own statements made in 
support of his claim.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to U.S. Court of Appeals for Veterans Claims 
(Court) decisions, then the principles set forth therein 
logically apply to those decisions of a superior tribunal, the 
Federal Circuit.

Here, while the Veteran is certainly competent to report 
observable symptoms, he has not demonstrated the medical 
knowledge required to establish an etiological nexus between his 
current conditions and in-service noise exposure or head trauma.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Therefore, although the statements of the Veteran 
offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical nexus 
between these claimed disorders and the Veteran's period of 
service.

The preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


